Case 17-01234-LMI Doc 86 Filed 06/21/19 Page1of 23

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

In re: Case No. 16-25954-BKC-LMI
Chapter 7
Jorge Hane,

Debtor

 

Blue Bank International, N.V.; ADV. NO. 17-01234-BKC-LMI
Coltefinanciera, S.A.

Plaintiffs,
vs.
Jorge Hane,
Defendant.
/
Plaintiffs’ Opening Statement
Plaintiffs submit the following Opening Statement regarding those facts that are not

stipulated in the parties’ Joint Pre-Trial Stipulation (“Stipulation”).

I. Plaintiffs’ Section 727(a)(4) Claim

As stated in the Stipulation, during the four year period prior to the Debtor’s case
(November 30, 2012 — November 30, 2016), the Debtor was the manager, an officer or director
of and/or held a controlling interest in the following companies that were not disclosed in Part 7,
Item 18 of the Debtor’s Statement of Financial Affairs: JorgeHane Laboratories de
Centroamerica, S de RL, a Panamanian corporation (“JH Panama”), and LatinoShopping Corp.,
JorgeHane Holdings, LLC, a Florida limited liability company. In the case of JorgeHane

Holdings, LLC and LatinoShopping Corp., the Debtor did not delete his positions in these
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 2 of 23

companies from the Florida Division of Corporations until 2016, the year he filed Chapter 7.
The Debtor will testify that these three companies either ceased business, had no earnings or the
Debtor had no income from these companies. The Debtor’s explanations are insufficient to
explain his failure to disclose his relationship with these companies and the failure to do so
constituted a false oath.

The Debtor stated on his Statement of Financial Affairs [ECF No. 10], Part 7, Item 18,
that the patent he transferred four months prior to his Chapter 7 case to his wife was worth zero.
In fact, the patent was transferred to his wife’s company, Because It Works, LLC and Ms. Hane
will also testify that in November 2017 a third party (Cambridge Media Services, LLC) invested
$200,000.00 in Because It Works, LLC and received a twenty percent (20%) equity interest in
the company and the patent is the only asset of Because It Works, LLC. The Debtor’s statement
that the patent had zero value constitutes a false oath when the evidence will show that Because
It Works, LLC obtained an investment valuing the company at $1,000,000.00 the year after the

transfer of the patent- - and the company’s only asset is the patent.

Il. Plaintiffs’ Section 727(a)(3) Claim

The Debtor failed to produce the financial records of the following companies he owned,
controlled and/or had an indirect interest and whose financial activity and assets are shown on
the Debtor’s 2013-2016 Tax Returns: JorgeHane Laboratories Corp. JorgeHane Laboratories
SAS (JH Colombia) and Jorge Hane Laboratories, SA (Argentina). The Debtor also failed to
produced records of foreign bank accounts in which he held an interest or had signature authority
immediately prior to his Chapter 7 case and which are reflected on his 2013-2016 Tax Returns.
This type of information was requested early in the Debtors Chapter 7 case pursuant to the

Trustee’s Notice of 2004 Examination Duces Tecum (Plaintiffs’ Exhibit LL).

Page |2
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 3 of 23

The evidence will show that the financial records of JorgeHane Laboratories Corp., JH
Colombia and JH Argentina and records of foreign bank balances the Debtor did not produce
were given by the Debtor to his accountant to prepare the Debtor’s 2013-2016 Tax Returns. The
information contained in these records is reflected in the Tax Returns and moreover, are records
needed to ascertain the Debtor’s financial condition or business transactions. It was only after
Plaintiffs served a subpoena in this adversary proceeding on the Debtor’s accountant (Plaintiffs’
Exhibit QQ) that some of these records were produced; in fact, most of the records were
produced just last month from the Debtor’s accountant.

Attached to this Opening Statement is a Schedule of the corporate financial records and
foreign bank account records that the evidence will show were provided to the Debtor’s
accountant by the Debtor and are reflected in the Debtor’s tax returns. These records were not
produced by the Debtor but do inform the Debtor’s financial condition or business transactions
and the Debtor’s failure to produce them warrants denial of discharge under Section 727(a)(3).

Dated: June 21, 2019 Respectfully submitted,

LEVINE KELLOGG LEHMAN

SCHNEIDER + GROSSMAN LLP

Co-Counsel for Blue Bank International, N.V.;
Coltefinanciera, S.A.

201 South Biscayne Boulevard, 22"! Floor
Miami, FL 33131

Telephone (305) 403-8788

Facsimile (305) 403-8789

By: /s/ Thomas R. Lehman
THOMAS R. LEHMAN, P.A.
Florida Bar No. 351318
Primary: tri@lklsg.com
Secondary: ar@Iklsg.com

Page |3
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 4 of 23

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the forgoing Plaintiff's Opening Statement was
served on June 21, 2019 via the Court’s CM/ECF filing system to all recipients registered to
receive notices of electronic filings generated by CM/ECF for this case.

By: /s/ Thomas R. Lehman
Thomas R. Lehman, P.A.

 

Page |4
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page5of 23

Schedule of Corporate Financial Records and Foreign Bank Account
Records Used By the Debtor’s Accountant to Prepare the Debtor’s
2013-2016 Tax Returns and Not Produced by the Debtor

1. The financial records, including books, documents, and papers in the nature of the

records described in subparagraphs a — t below, were used by Defendant’s accountant to prepare

and file Defendant’s 2013 tax return on behalf of and at the direction of Defendant in 2014.

Plaintiffs did not receive these documents from Defendant and except where otherwise indicated,
did not receive them from Defendant’s accountant.

a. The tax return on page 6 discloses Defendant’s financial interest in or

control over financial accounts in Argentina, Colombia, Panama, and

Spain (Schedule B, Part III, Form 1040). The tax return references

Defendant’s FinCEN Form 114, which is prepared using financial records,

and/or any bank statements regarding these financial accounts. These

records were not produced by the Debtor and were not produced by the

Debtor’s accountant.

b. The tax return on page 10 reports income or loss from JorgeHane
Laboratories, Corp., a Florida corporation (Schedule E, Part II, Form
1040). This disclosure in the tax return would have required the
availability of the financial records of this company. These records were
not produced by the Debtor but were produced by the Debtor’s accountant
in the Weiss Supplemental Production. Plaintiffs’ Exhibits Q and R.
BDO-HANE 002082 - BDO-HANE 002084, BDO-HANE 002129 -

BDO-HANE 002132.

c. The tax return on page 13 reports income or losses from sources outside
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 6 of 23

the United States located in Argentina and Colombia (Form 1116). The
financial records of the businesses located in these countries would have
had to be used to complete the Form 1116 by Defendant’s accountant.
These records were not produced by the Debtor and were not produced by

the Debtor’s accountant.

d. The tax return on page 25 discloses information from the income
statement and balance sheet of JorgeHane Laboratories, S.A., an
Argentinian corporation (the Form 5471) which required review of the
financial statements of that company. These records were not produced by
the Debtor but were produced by the Debtor’s accountant pursuant to
Plaintiffs’ subpoena served in this adversary proceeding in the Weiss
Supplemental Production. Plaintiffs’ Exhibit S. BDO-HANE 002103 -

BDO-HANE 002104.

e. The tax return on page 46 discloses information from the income
statement and balance sheet of Jorgehane Laboratories Colombia, SAS, a
Colombian corporation, as an “other foreign asset” and disregarded entity
(Part VI, Form 8938) which required review of the financial statements of
that company. These records were not produced by the Debtor but were
produced by the Debtor’s accountant pursuant to Plaintiffs’ subpoena
served in this adversary proceeding in the Weiss Supplemental Production.

Plaintiffs’ Exhibit Q. BDO-HANE 002085 - BDO-HANE 002102.

it The tax return on pages 45-51 discloses information about cash balances

in Account No. 0201280802 in Citibank Espafia, S.A. in Alcobendas,

Page |2
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 7 of 23

Spain (Part V, Form 8938) which required review of the account holder’s
bank records for this account. These records were not produced by the

Debtor and were not produced by the Debtor’s accountant.

g. The tax return on pages 45-51 discloses information about cash balances
in Account No. 731-00212-7 in Helm Bank in Bogota, Colombia (Part V,
Form 8938) which required review of the account holder’s bank records or
a summary of accounts prepared by or at the request of the Defendant, for
this account. These records were not produced by the Debtor and were not

produced by the Debtor’s accountant.

h. The tax return on pages 45-51 discloses information about cash balances
in Account No. 731-00945-3 in Helm Bank in Bogota, Colombia (Part V,
Form 8938) which required review of the account holder’s bank records or
a summary of accounts prepared by or at the request of the Defendant for
this account. These records were not produced by the Debtor and were not

produced by the Debtor’s accountant

1. The tax return on pages 45-51 discloses information about cash balances
in Account No. 612-878479-53 in Bancolombia in Bogota, Colombia (Part
V, Form 8938) which required review of the account holder’s bank records
or a summary of accounts prepared by or at the request of the Defendant,
for this account. These records were not produced by the Debtor and were

not produced by the Debtor’s accountant.

i The tax return on pages 45-51 discloses information about cash balances

in Account No. 612-880292-10 in Bancolombia in Bogota, Colombia (Part

Page |3
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 8 of 23

V, Form 8938) which required review of bank records or a summary of
accounts prepared by or at the request of the Defendant for this account.
These records were not produced by the Debtor and were not produced by

the Debtor’s accountant.

k. The tax return on pages 45-51 discloses information about cash balances
in Account No. 10012142005 in Multibank, Inc in Panama City, Panama
(Part V, Form 8938) which required review of the account holder’s bank
records or a summary of accounts prepared by or at the request of the
Defendant for this account. These records were not produced by the

Debtor and were not produced by the Debtor’s accountant.

l. The tax return on pages 45-51 discloses information about cash balances
in Account No. 4-663-0946309701-1 in Banco Macro, S.A. in Buenos
Aires, Argentina (Part V, Form 8938) which required review of the
account holder’s bank records or a summary of accounts prepared by or at
the request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s

accountant.

m. The tax return on pages 45-51 discloses information about cash balances
in Account No. 2/826469 in Banco Citi, S.A. in Buenos Aires, Argentina
(Part V, Form 8938) which required review of the account holder’s bank
records or a summary of accounts prepared by or at the request of the
Defendant, for this account. These records were not produced by the

Debtor and were not produced by the Debtor’s accountant.

Page |4
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 9 of 23

n. The tax return on pages 45 -51 discloses information about cash balances
in Account No. 4-663-0946399218-5 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of the account
holder’s bank records or a summary of accounts prepared by or at the
request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s

accountant.

0. The tax return on pages 45-51 discloses information about cash balances
in Account No. 3-663-0940771106-5 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of the account
holder’s bank records or a summary of accounts prepared by or at the
request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s

accountant.

p. The tax return on pages 45-51 discloses information about cash balances
in Account No. 3-663-0940796355-2 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of the account
holder’s bank records or a summary of accounts prepared by or at the
request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s
accountant.

q. The tax return on pages 45-51 discloses information about cash balances

in Account No. 2-663-0946399217-2 in Banco Macro, S.A. Buenos Aires,

Page |5
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 10 of 23

Argentina (Part V, Form 8938) which required review of the account
holder’s bank records or a summary of accounts prepared by or at the
request of the Defendant for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s

accountant.

r. The tax return on pages 45-51 discloses information about cash balances
in Account No. 2-663-0946309700-8 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of the account
holder’s bank records or a summary of accounts prepared by or at the
request of the Defendant for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s

accountant.

S. The tax return on pages 45-51 discloses information about cash balances
in Account No. 211383/1 in Banco Industrial in Buenos Aires, Argentina
(Part V, Form 8938) which required review of the account holder’s bank
records or a summary of accounts prepared by or at the request of the
Defendant for this account. These records were not produced by the

Debtor and were not produced by the Debtor’s accountant.

3 The tax return on pages 45-51 discloses information about cash balances
in Account No. 87861936 in GNB Sudameris in Bogota, Colombia (Part
V, Form 8938) which required review of the account holder’s bank records
or a summary of accounts prepared by or at the request of the Defendant

for this account. These records were not produced by the Debtor and were

Page |6
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 11 of 23

not produced by the Debtor’s accountant.

2. The financial records, including books, documents, and papers in the nature of the

records described in subparagraphs a — 0 below, that were used by Defendant’s accountant to

prepare and file Defendant’s 2014 tax return on behalf of and at the direction of Defendant in

2015. Plaintiffs’ did not receive these documents from Defendant and except where otherwise

indicated, did not receive them from Defendant’s accountant.

a.

The tax return on page 5 discloses Defendant’s financial interest in or
control over financial accounts in Argentina and Colombia. (Schedule B,
Part III, Form 1040). The tax return references Defendant’s FinCEN Form
114, which is prepared using financial records, and/or any bank statements
regarding these financial accounts. These records were not produced by

the Debtor and were not produced by the Debtor’s accountant.

The tax return on page 9 reports income or loss from JorgeHane
Laboratories, Corp., a Florida corporation (Schedule E, Part II, Form
1040). This disclosure in the tax return would have required the
availability of the financial records of this company. These records were
not produced by the Debtor but a portion were produced by the Debtor’s
accountant pursuant to Plaintiffs’ subpoena served in this adversary
proceeding in the Weiss Supplemental Production. Plaintiffs’ Exhibits Q
and R. BDO-HANE 002082 - BDO-HANE 002084, BDO-HANE 002129

- BDO-HANE 002132.

The tax return on pages 12-13 reports income or loss from sources outside

the United States: Argentina and Colombia (Form 1116). The financial

Page |7
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 12 of 23

records and bank statements of the businesses located in these countries
would have had to be used to complete for Form 1116 by Defendant’s
accountant. These records were not produced by the Debtor and were not

produced by the Debtor’s accountant.

d. The tax return on pages 22-28 discloses information from the income
statement and balance sheet of JorgeHane Laboratories, S.A., an
Argentinian corporation (the Form 5471) which required review of the
financial statements of that company. These records were not produced by
the Debtor but a portion were produced by the Debtor’s accountant
pursuant to Plaintiffs’ subpoena served in this adversary proceeding in the

Weiss Supplemental Production. Plaintiffs’ Exhibit X and Y

e. The tax return on pages 29-34 discloses information from the income
statement and balance sheet of Jorgehane Laboratories Colombia, SAS, a
Colombian corporation, as “other foreign asset” and disregarded entity
(Part VI, Form 8938) which required review of the financial statements of
that company. These records were not produced by the Debtor but a
portion were produced by the Debtor’s accountant pursuant to Plaintiffs’
subpoena served in this adversary proceeding in the Weiss Supplemental
Production. _BDO-HANE 002085 - BDO-HANE 002102. Plaintiffs’

Exhibit T.

f. The tax return on pages 29-34 discloses information about cash balances
in Account No. 731-00212-7 in Helm Bank in Bogota, Colombia (Part V,

Form 8938) which required review of bank statements or a summary of

Page |8
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 13 of 23

accounts prepared by or at the request of the Defendant, for this account.
The document is BDO 04601. These records were not produced by the
Debtor but were produced by the Debtor’s accountant pursuant to
Plaintiffs’ subpoena served in this adversary proceeding in the Weiss
Supplemental Production. BDO-HANE 002085 - BDO-HANE 002102.

Plaintiffs’ Exhibit T.

g. The tax return on pages 29-34 discloses information about cash balances
in Account No. 731-00945-3 in Helm Bank in Bogota, Colombia (Part V,
Form 8938) which required review of bank statements or a summary of
accounts prepared by or at the request of the Defendant, for this account.
The document is BDO 04601. These records were not produced by the
Debtor but were produced by the Debtor’s accountant pursuant to
Plaintiffs’ subpoena served in this adversary proceeding in the Weiss
Supplemental Production. BDO-HANE 002085 - BDO-HANE 002102.
Plaintiffs’ Exhibit T. The tax return on pages 29-34 discloses information
about cash balances in Account No. 612-878479-53 in Bancolombia in
Bogota, Colombia (Part V, Form 8938) which required review of the
financial statements or a summary of accounts prepared by or at the
request of the Defendant, of that company. The document is BDO 04601.
These records were not produced by the Debtor but were produced by the
Debtor’s accountant pursuant to Plaintiffs’ subpoena served in this
adversary proceeding in the Weiss Supplemental Production. BDO-

HANE 002085 - BDO-HANE 002102. Plaintiffs’ Exhibit T.

Page |9
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 14 of 23

h. The tax return on pages 29-34 discloses information about cash balances
in Account No. 612-880292-10 in Bancolombia in Bogota, Colombia (Part
V, Form 8938) which required review of bank statements or a summary of
accounts prepared by or at the request of the Defendant, for this account.
These documents were not produced by Debtor but were provided by
Debtor’s accountant in the Weiss Supplemental Production. BDO-HANE

002058 - BDO-HANE 004008. Plaintiffs’ Exhibit V.

i. The tax return on pages 29-34 discloses information about cash balances
in Account No. 87861936 in GNB Sudameris in Bogota, Colombia which
required review of bank statements or a summary of accounts prepared by
or at the request of the Defendant, for this account. These records were
not produced by the Debtor but were produced by the Debtor’s accountant
pursuant to Plaintiffs’ subpoena served in this adversary proceeding in the
Weiss Supplemental Production. BDO-HANE 002058 - BDO-HANE

004008. Plaintiffs’ Exhibit V.

}. The tax return on pages 29-34 discloses information about cash balances
in Account No. 2/826469 in Banco Citi, S.A. in Buenos Aires, Argentina
(Part V, Form 8938) which required review of bank statements or a
summary of accounts prepared by or at the request of the Defendant, for
this account. These documents were not produced by Debtor but were
provided by Debtor’s accountant in the Weiss Supplemental Production.

BDO-HANE 002058 - BDO-HANE 004008. Plaintiffs’ Exhibit V.

Page |10
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 15 of 23

k. The tax return on pages 29-34 discloses information about cash balances
in Account No. 4-663-0946399218-5 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of bank statements
or a summary of accounts prepared by or at the request of the Defendant,
for this account. These documents were not produced by Debtor but were
provided by Debtor’s accountant in the Weiss Supplemental Production.

BDO-HANE 002058 - BDO-HANE 004008. Plaintiffs’ Exhibit V.

1. The tax return on pages 29-34 discloses information about cash balances
in Account No. 3-663-0940796355-2 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of bank statements
or a summary of accounts prepared by or at the request of the Defendant,
for this account. These documents were not produced by Debtor but were
provided by Debtor’s accountant in the Weiss Supplemental Production.

BDO-HANE 002058 - BDO-HANE 004008. Plaintiffs’ Exhibit V.

m. The tax return on pages 29-34 discloses information about cash balances
in Account No. 2-663-0946399217-2 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of bank statements
or a summary of accounts prepared by or at the request of the Defendant,
for this account. These documents were not produced by Debtor but were
provided by Debtor’s accountant in the Weiss Supplemental Production.

BDO-HANE 002058 - BDO-HANE 004008. Plaintiffs’ Exhibit V.

we The tax return on pages 29-34 discloses information about cash balances

in Account No. 211383/1 in Banco Industrial in Buenos Aires, Argentina

Page |1l
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 16 of 23

(Part V, Form 8938) which required review of the financial statements or a
summary of accounts prepared by or at the request of the Defendant, of
that company. These documents were not produced by Debtor but were
provided by Debtor’s accountant in the Weiss Supplemental Production.

BDO-HANE 002058 - BDO-HANE 004008. Plaintiffs’ Exhibit V.

3. The financial records, including books, documents, and papers in the nature of the

records described in subparagraphs a — m below, that were used by Defendant’s accountant to

prepare and file Defendant’s 2015 tax return on behalf of and at the direction of Defendant in

2016. Plaintiffs’ did not receive these documents from Defendant and except where otherwise

indicated, did not receive them from Defendant’s accountant.

a.

The tax return on page 9 discloses Defendant’s financial interest in or
control over financial accounts in Argentina and Colombia. (Schedule B,
Part II], Form 1040). The tax return references Defendant’s FinCEN Form
114, which is prepared using financial records, and/or any bank statements
regarding these financial accounts. These records were not produced by

the Debtor and were not produced by the Debtor’s accountant.

The tax return on page 13 reports income or loss from JorgeHane
Laboratories, Corp., a Florida corporation (Schedule E, Part II, Form
1040). This disclosure in the tax return would have required the
availability of the financial records of this company. These records were
not produced by the Debtor and a portion were produced by the Debtor’s

accountant pursuant to Plaintiffs’ subpoena served in this adversary

Page |12
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 17 of 23

proceeding in the Weiss Supplemental Production, BDO-HANE 000458 —

BDO-HANE 000461 Plaintiffs’ Exhibit CC.

c. The tax return on page 16 reports income or loss from sources outside the
United States located in Argentina and Colombia (Form 1116). The
financial records and bank statements of the businesses located in these
countries would have had to be used to complete the Form 1116 by
Defendant’s accountant. These records were not produced by the Debtor
and a portion were produced by the Debtor’s accountant pursuant to
Plaintiffs’ subpoena served in this adversary proceeding in the Weiss
Supplemental Production, BDO-HANE 000458 — BDO-HANE 000461

Plaintiffs’ Exhibit CC.

d. The tax return on page 33 discloses information from the income
statement and balance sheet of Jorgehane Laboratories Colombia, SAS, a
Colombian corporation, as “other foreign asset” and disregarded entity
(Part VI, Form 8938) which required review of the financial statements of
that company. These records were not produced by the Debtor and were
not produced by the Debtor’s accountant. The tax return on pages 33-37
discloses information about cash balances in Account No. 731-00212-7 in
Helm Bank in Bogota, Colombia (Part V, Form 8938) which required
review of bank statements or a summary of accounts prepared by or at the
request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s

accountant.

Page |13
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 18 of 23

e The tax return on pages 33-37 discloses information about cash balances
in Account No. 731-00945-3 in Helm Bank in Bogota, Colombia (Part V,
Form 8938) which required review of bank statements or a summary of
accounts prepared by or at the request of the Defendant, for this account.
These records were not produced by the Debtor and were not produced by

the Debtor’s accountant.

f. The tax return on pages 33-37 discloses information about cash balances
in Account No. 612-878479-53 in Bancolombia in Bogota, Colombia (Part
V, Form 8938) which required review of bank statements for this account.
These records were not produced by the Debtor and were not produced by

the Debtor’s accountant.

g. The tax return on pages 33-37 discloses information about cash balances
in Account No. 612-880292-10 in Bancolombia in Bogota, Colombia (Part
V, Form 8938) which required review of bank statements or a summary of
accounts prepared by or at the request of the Defendant, for this account.
These records were not produced by the Debtor and were not produced by

the Debtor’s accountant.

h. The tax return on pages 33-37 discloses information about cash balances
in Account No. 87861936 in GNB Sudameris in Bogota, Colombia (Part
V, Form 8938) which required review of bank statements for this account.
These records were not produced by the Debtor and were not produced by

the Debtor’s accountant.

Page |14
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 19 of 23

i. The tax return on pages 33-37 discloses information about cash balances
in Account No. 4-663-0946399218-5 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of bank statements
or a summary of accounts prepared by or at the request of the Defendant,
for this account. These records were not produced by the Debtor and were

not produced by the Debtor’s accountant.

j. The tax return on pages 33-37 discloses information about cash balances
in Account No. 3-663-0940796355-2 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of bank statements
or a summary of accounts prepared by or at the request of the Defendant,
for this account. These records were not produced by the Debtor and were

not produced by the Debtor’s accountant.

k. The tax return on pages 33-37 discloses information about cash balances
in Account No. 2-663-0946399217-2 in Banco Macro, S.A. Buenos Aires,
Argentina (Part V, Form 8938) which required review of bank statements
or a summary of accounts prepared by or at the request of the Defendant,
for this account. These records were not produced by the Debtor and were

not produced by the Debtor’s accountant.

1. The tax return on pages 33-37 discloses information about cash balances
in Account No. 211383/1 in Banco Industrial in Buenos Aires, Argentina
(Part V, Form 8938) which required review of bank statements or a

summary of accounts prepared by or at the request of the Defendant, for

Page |15
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 20 of 23

this account. These records were not produced by the Debtor and were not

produced by the Debtor’s accountant.

4. The financial records, including books, documents, and papers in the nature of the

records described in subparagraphs a — m below, that were used by Defendant’s accountant to

prepare and file Defendant’s 2016 tax return on behalf of and at the direction of Defendant in

2017. Plaintiffs’ did not receive these documents from Defendant and except where otherwise

indicated, did not receive them from Defendant’s accountant.

a.

The tax return on the page Bates labeled BDO-HANE 000125 discloses
Defendant’s financial interest in or control over financial accounts in
Argentina and Colombia. (Schedule B, Part IH, Form 1040). The tax
return references Defendant’s FinCEN Form 114, which is prepared using
financial records, and/or any bank statements regarding these financial
accounts. These records were not produced by the Debtor and were not
produced by the Debtor’s accountant.

The tax return on the page Bates labeled BDO-HANE 000131 reports
income or loss from JorgeHane Laboratories, Corp., a Florida corporation
(Schedule E, Part II, Form 1040). This disclosure in the tax retum would
have required the availability of the financial records of this company.
These records were not produced by the Debtor and were not produced by
the Debtor’s accountant.

The tax return on the page Bates labeled BDO-HANE 000134 reports
income or loss from sources outside the United States located in Argentina

and Colombia (Form 1116). The financial records and bank statements of

Page |16
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 21 of 23

the businesses located in these countries would have had to be used to
complete the Form 1116 by Defendant’s accountant. These records were
not produced by the Debtor and were not produced by the Debtor’s
accountant.

d. The tax return on the page Bates labeled BDO-HANE 000142 discloses
information from the income statement and balance sheet of Jorgehane
Laboratories Colombia, SAS, a Colombian corporation, as “other foreign
asset” and disregarded entity (Part VI, Form 8938) which required review
of the financial statements of that company. These records were not
produced by the Debtor and were not produced by the Debtor’s
accountant.

e. The tax return on the page Bates labeled BDO-HANE 000142 discloses
information about cash balances in Account No. 731-00212-7 in Helm
Bank in Bogota, Colombia (Part V, Form 8938) which required review of
bank statements for this account. These records were not produced by the
Debtor and were not produced by the Debtor’s accountant.

f. The tax return on the page Bates labeled BDO-HANE 000143 discloses
information about cash balances in Account No. 731-00945-3 in Helm
Bank in Bogota, Colombia (Part V, Form 8938) which required review of
bank statements for this account. These documents were not produced by
Debtor and were not provided by Debtor’s accountant.

g. The tax return on the page Bates labeled BDO-HANE 000144 discloses

information about cash balances in Account No. 612-878479-53 in

Page |17
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 22 of 23

Bancolombia in Bogota, Colombia (Part V, Form 8938) which required
review of bank statements or a summary of accounts prepared by or at the
request of the Defendant, for this account. These documents were not
produced by Debtor and were not provided by Debtor’s accountant.

h. The tax return on the page Bates labeled BDO-HANE 000145 discloses
information about cash balances in Account No. 612-880292-10 in
Bancolombia in Bogota, Colombia (Part V, Form 8938) which required
review of bank statements or a summary of accounts prepared by or at the
request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s
accountant.

i. The tax return on the page Bates labeled BDO-HANE 000146 discloses
information about cash balances in Account No. 87861936 in GNB
Sudameris in Bogota, Colombia (Part V, Form 8938) which required
review of bank statements or a summary of accounts prepared by or at the
request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s
accountant.

j. The tax return on the page Bates labeled BDO-HANE 000147 discloses
information about cash balances in Account No. 4-663-0946399218-5 in
Banco Macro, S.A. Buenos Aires, Argentina (Part V, Form 8938) which
required review of bank statements or a summary of accounts prepared by

or at the request of the Defendant, for this account. These records were not

Page |18
Case 17-01234-LMI Doc 86 Filed 06/21/19 Page 23 of 23

produced by the Debtor and were not produced by the Debtor’s
accountant.

k. The tax return on the page Bates labeled BDO-HANE 000148 discloses
information about cash balances in Account No. 3-663-0940796355-2 in
Banco Macro, S.A. Buenos Aires, Argentina (Part V, Form 8938) which
required review of bank statements or a summary of accounts prepared by
or at the request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s
accountant.

I. The tax return on the page Bates labeled BDO-HANE 000149 discloses
information about cash balances in Account No. 2-663-0946399217-2 in
Banco Macro, S.A. Buenos Aires, Argentina (Part V, Form 8938) which
required review of bank statements or a summary of accounts prepared by
or at the request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s
accountant.

m. The tax return on the page Bates labeled BDO-HANE 000150 discloses
information about cash balances in Account No. 211383/1 in Banco
Industrial in Buenos Aires, Argentina (Part V, Form 8938) which required
review of bank statements or a summary of accounts prepared by or at the
request of the Defendant, for this account. These records were not
produced by the Debtor and were not produced by the Debtor’s

accountant.

Page |19
